Name: Council Implementing Regulation (EU) NoÃ 263/2014 of 14Ã March 2014 implementing Article 11(4) of Regulation (EU) NoÃ 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan
 Type: Implementing Regulation
 Subject Matter: Asia and Oceania;  politics and public safety;  international affairs
 Date Published: nan

 15.3.2014 EN Official Journal of the European Union L 76/11 COUNCIL IMPLEMENTING REGULATION (EU) No 263/2014 of 14 March 2014 implementing Article 11(4) of Regulation (EU) No 753/2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 753/2011 of 1 August 2011 concerning restrictive measures directed against certain individuals, groups, undertakings and entities in view of the situation in Afghanistan (1), and in particular Article 11(4) thereof, Whereas: (1) On 1 August 2011, the Council adopted Regulation (EU) No 753/2011. (2) On 31 December 2013, the Committee of the United Nations Security Council, established pursuant to paragraph 30 of Security Council Resolution 1988 (2011), amended the list of individuals, groups, undertakings and entities subject to restrictive measures in view of the situation in Afghanistan. (3) Annex I to Regulation (EU) No 753/2011 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 753/2011 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 March 2014. For the Council The President M. CHRISOCHOIDIS (1) OJ L 199, 2.8.2011, p. 1. ANNEX I. The entries in the list set out in Annex I to Regulation (EU) No 753/2011 for the persons below shall be replaced by the entries as set out below. A. Individuals associated with the Taliban 1. Abdul Kabir Mohammad Jan (alias A. Kabir) Title: Maulavi. Grounds for listing: (a) Second Deputy, Economic Affairs, Council of Ministers under the Taliban regime, (b) Governor of Nangarhar Province under the Taliban regime, (c) Head of Eastern Zone under the Taliban regime. Date of birth: approximately 1963. Place of birth: Pul-e-Khumri or Baghlan Jadid District, Baghlan Province, Afghanistan. Nationality: Afghan. Other information: (a) Active in terrorist operations in Eastern Afghanistan, (b) Collects money from drug traffickers, (c) Believed to be in Afghanistan/Pakistan border area, (d) Member of the Taliban Supreme Council as at 2009, (e) Family is originally from Neka District, Paktia Province, Afghanistan, (f) Responsible for attack on Afghan parliamentarians in November 2007 in Baghlan, (g) Owns land in central Baghlan Province, (h) Belongs to Zadran tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Kabir Mohammad Jan was a member of the Taliban's high leadership council as announced by Mohammed Omar in October 2006, and was appointed military commander of the eastern zone in October 2007. 2. Mohammad Moslim Haqqani Muhammadi Gul (alias Moslim Haqqani) Title: Maulavi. Grounds for listing: (a) Deputy Minister of Haj and Religious Affairs under the Taliban regime, (b) Deputy Minister of Higher Education under the Taliban regime. Date of birth: 1965. Place of birth: Gawargan village, Pul-e-Khumri District, Baghlan Province, Afghanistan. Nationality: Afghan. National identification no.: 1136 (Afghan national identification card (tazkira)). Other information: (a) Ethnic Pashtun from Baghlan Province, (b) Believed to be in Afghanistan/Pakistan border area, (c) Speaks fluent English, Urdu and Arabic. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Moslim Haqqani also served as Deputy Minister of Higher Education of the Taliban regime. This designation was added to the list on 18 July 2007. 3. Abdul Raqib Takhari Title: Maulavi. Grounds for listing: Minister of Repatriation under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: Zardalu Darra village, Kalafgan District, Takhar Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council responsible for Takhar and Badakhshan provinces as at December 2009, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Tajik ethnic group. Date of UN designation:25.1.2001. 4. Nazir Mohammad Abdul Basir (alias Nazar Mohammad) Title: (a) Maulavi, (b) Sar Muallim. Grounds for listing: (a) Mayor of Kunduz City, (b) Acting Governor of Kunduz Province (Afghanistan) under the Taliban regime. Date of birth: 1954. Place of birth: Malaghi Village, Kunduz District, Kunduz Province, Afghanistan. Nationality: Afghan. Other information: (a) Reconciled after the fall of the Taliban regime, and assumed duties under the new Government on district level in Kunduz Province, (b) Confirmed assassinated by Taliban on 9 November 2008. Date of UN designation:23.2.2001. 5. Zia-ur-Rahman Madani (alias (a) Ziaurrahman Madani (b) Zaia u Rahman Madani (c) Madani Saheb (d) Diya' al-Rahman Madani) Title: Maulavi. Grounds for listing: Governor of Logar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1960. Place of birth: (a) Paliran village, Namakab District, Takhar Province, Afghanistan, (b) Taluqan City, Takhar province, Afghanistan. Nationality: Afghan. Other information: (a) Involved in drug trafficking, (b) Taliban member responsible for military affairs in Takhar province, Afghanistan, as of May 2007, (c) Facilitated fund raising in the Gulf on behalf of the Taliban since 2003, (d) Also facilitated meetings between Taliban officials and wealthy supporters and arranged for more than a dozen individuals to travel to Kabul, Afghanistan, for suicide attacks, (e) Believed to be in the Gulf region. Date of UN designation:23.2.2001. 6. Shamsuddin (alias Pahlawan Shamsuddin) Title: (a) Maulavi; (b) Qari. Grounds for listing: Governor of Wardak (Maidan) Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1968. Place of birth: Keshim District, Badakhshan Province, Afghanistan. Nationality: Afghan. Other information: Believed to be in Afghanistan/Pakistan/Iran border area. Date of UN designation:23.2.2001. 7. Abdul Ghafar Qurishi Abdul Ghani (alias Abdul Ghaffar Qureshi) Title: Maulavi. Grounds for listing: Repatriation AttachÃ ©, Taliban Embassy, Islamabad, Pakistan. Date of birth: (a) 1970, (b) 1967. Place of birth: Turshut village, Wursaj District, Takhar Province, Afghanistan. Nationality: Afghan. Passport no.: D 000933 (Afghan passport issued in Kabul on 13 Sep. 1998). National identification no.: 55130 (Afghan national identification card (tazkira)). Address: Khairkhana Section Number 3, Kabul, Afghanistan. Other information: (a) Involved in drug trafficking, (b) Belongs to Tajik ethnic group. Date of UN designation:25.1.2001. 8. Abdul Manan Nyazi (alias (a) Abdul Manan Nayazi, (b) Abdul Manan Niazi, (c) Baryaly, (d) Baryalai) Title: Mullah. Grounds for listing: (a) Governor of Kabul Province under the Taliban regime, (b) Governor of Balk Province under the Taliban regime. Date of birth: approximately 1968. Place of birth: (a) Pashtoon Zarghoon District, Herat Province, Afghanistan, (b) Sardar village, Kohsan District, Herat Province, Afghanistan. Nationality: Afghan. Other information: (a) Taliban member responsible for Herat, Farah and Nimroz provinces as at mid-2013, (b) Member of the Taliban Supreme Council and Quetta Shura, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Achekzai tribe, (e) Involved in transporting suicide bombers to Afghanistan. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul Manan Nyazi also served as a Taliban spokesperson and then as Provincial Governor of Mazar-e-Sharif and Kabul provinces under the Taliban regime. Abdul Manan Nyazi has been a senior Taliban commander in the west of Afghanistan, operating in the Farah, Herat and Nimroz provinces, since mid-2009. Abdul Manan Nyazi was a member of a regional Taliban council and appointed as the Taliban governor of Herat Province as at May 2010. Abdul Manan Nyazi is a Taliban commander involved in transporting suicide bombers to Afghanistan. 9. Said Ahmed Shahidkhel Title: Maulavi. Grounds for listing: Deputy Minister of Education under the Taliban regime. Date of birth: approximately 1975. Place of birth: Spandeh (Espandi 'Olya) village, Andar District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) In July 2003 he was in custody in Kabul, Afghanistan, (b) Released from custody in 2007, (c) Believed to be in Afghanistan/Pakistan border area, (d) Member of the Taliban leadership council as of mid-2013, (e) Belongs to Andar tribe. Date of UN designation:23.2.2001. 10. Arefullah Aref Ghazi Mohammad (alias Arefullah Aref) Title: Maulavi. Grounds for listing: (a) Deputy Minister of Finance under the Taliban regime, (b) Governor of Ghazni Province under the Taliban regime, (c) Governor of Paktia Province under the Taliban regime. Date of birth: Approximately 1958. Place of birth: Lawang (Lawand) village, Gelan District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Directs Taliban front in Gelan District, Ghazni Province, Afghanistan as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Andar tribe Date of UN designation:31.1.2001. 11. Abdul-Haq Wassiq (alias Abdul-Haq Wasseq) Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: (a) Approximately 1975, (b) 1971. Place of birth: Gharib village, Khogyani District, Ghazni Province, Afghanistan. Nationality: Afghan. Address: Guantanamo Bay prison. Other information: In custody of the United States of America as at 2011. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdul-Haq Wassiq is allied with Gulbuddin Hekmatyar. Under the Taliban regime, he held successive positions as local commander in Nimroz and Kandahar provinces. He then became Deputy Director General of Intelligence, reporting to Qari Ahmadullah. In this function, he was in charge of handling relations with Al-Qaida- related foreign fighters and their training camps in Afghanistan. He was also known for his repressive methods against Taliban opponents in the South of Afghanistan. 12. Ehsanullah Sarfida Hesamuddin Akhundzada (alias (a) Ehsanullah Sarfadi (b) Ehsanullah Sarfida) Title: Maulavi. Grounds for listing: Deputy Minister of Security (Intelligence) under the Taliban regime. Date of birth: Approximately 1962-1963. Place of birth: Khatak village, Gelan District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) As of mid-2007, he provided support to the Taliban in the form of weapons and money, (b) Believed to be in the Gulf region, (c) Belongs to Taraki tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ehsanullah Sarfida was also Chairman of the Taliban's Central Bank. Later, he was appointed the Taliban's Administrator of Captured Provinces. Ehsanullah Sarfida was a member of the Taliban Inner Shura. Ehsanullah Sarfida was an Al-Qaida affiliate who provided support to the Taliban in the form of weapons and money. He was the district chief of Marja, Helmand Province, Afghanistan, as at mid-2007. 13. Ahmed Jan Wazir Akhtar Mohammad (alias (a) Ahmed Jan Kuchi (b) Ahmed Jan Zadran) Grounds for listing: Official of the Ministry of Finance during the Taliban regime. Date of birth: 1963. Place of birth: Barlach Village, Qareh Bagh District, Ghazni Province, Afghanistan. Other information: (a) Key commander of the Haqqani Network, which is based in Afghanistan/Pakistan border area, (b) Acts as deputy, spokesperson and advisor for Haqqani Network senior leader Sirajuddin Jallaloudine Haqqani, (c) Liaises with the Taliban Supreme Council, (d) Has travelled abroad, (e) Liaises with and provides Taliban commanders in Ghazni Province, Afghanistan, with money, weapons, communications equipment and supplies. Date of UN designation:6.1.2012. 14. Mohammed Omar Ghulam Nabi Title: Mullah. Grounds for listing: Leader of the Faithful (Amir ul- Mumineen), Afghanistan. Date of birth: (a) Approximately 1966, (b) 1960, (c) 1953. Place of birth: (a) Naw Deh village, Deh Rawud District, Uruzgan Province, Afghanistan, (b) Noori village, Maiwand District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Father's name is Ghulam Nabi, also known as Mullah Musafir, (b) Left eye missing, (c) Brother-in-law of Ahmad Jan Akhundzada Shukoor Akhundzada, (d) Believed to be in Afghanistan/ Pakistan border area, (e) Belongs to Hotak tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammed Omar holds the title of Commander of the Faithful of the Islamic Emirate of Afghanistan and is the supreme leader of the Taliban movement in the Taliban hierarchy. He sheltered Usama bin Laden and his Al-Qaida network in the years prior to the 11 September 2001 attacks in the United States. He has been directing the Taliban against the Government of Afghanistan and their allies in Afghanistan since 2001. Mohammed Omar commands the allegiance of other prominent military leaders in the region, such as Jalaluddin Haqqani. Gulbuddin Hekmatyar has also cooperated with Mohammed Omar and the Taliban. 15. Mohammad Naim Barich Khudaidad (alias (a) Mullah Naeem Barech (b) Mullah Naeem Baraich (c) Mullah Naimullah (d) Mullah Naim Bareh (e) Mohammad Naim (f) Mullah Naim Barich (g) Mullah Naim Barech (h) Mullah Naim Barech Akhund (i) Mullah Naeem Baric (j) Naim Berich (k) Haji Gul Mohammed Naim Barich (l) Gul Mohammad (m) Haji Ghul Mohammad (n) Gul Mohammad Kamran (o) Mawlawi Gul Mohammad (p) Spen Zrae) Title: Mullah. Grounds for listing: Deputy Minister of Civil Aviation under the Taliban regime. Date of birth: Approximately 1975. Place of birth: (a) Lakhi village, Hazarjuft Area, Garmsir District, Helmand Province, Afghanistan, (b) Laki village, Garmsir District, Helmand Province, Afghanistan, (c) Lakari village, Garmsir District, Helmand Province, Afghanistan, (d) Darvishan, Garmsir District, Helmand Province, Afghanistan, (e) De Luy Wiyalah village, Garmsir District, Helmand Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of the Taliban Military Commission as at mid-2013. (b) Believed to be in Afghanistan/ Pakistan border area. (c) Belongs to Barich tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammad Naim is a member of the Taliban Gerdi Jangal Council. He is the former deputy of Akhtar Mohammad Mansour Shah Mohammed, a prominent Taliban leadership board figure. Mohammad Naim controls a military base in the Afghanistan/Pakistan border area. 16. Nik Mohammad Dost Mohammad (alias Nik Mohammad) Title: Maulavi. Grounds for listing: Deputy Minister of Commerce under the Taliban regime. Date of birth: Approximately 1957. Place of birth: Zangi Abad village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Leads a commission to register enemies of the Taliban as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Nurzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Nik Mohammad was listed on 31 January 2001 as Deputy Minister of Commerce of the Taliban regime so falling within the provisions of Resolutions 1267 (1999) and 1333 (2000) of the United Nations Security Council regarding acts and activities of the Taliban authorities. 17. Matiullah Title: Mullah. Grounds for listing: Director, Kabul Custom House under the Taliban regime. Date of birth: Approximately 1973. Place of birth: Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Works on recruitment for the Taliban movement as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Popalzai tribe. Date of UN designation:23.2.2001. 18. Allah Dad Matin (alias (a) Allahdad, (b) Shahidwror, (c) Akhund) Title: Mullah. Grounds for listing: (a) Minister of Urban Development under the Taliban regime, (b) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (c) Head of Ariana Afghan Airlines under the Taliban regime Date of birth: (a) Approximately 1953, (b) Approximately 1960. Place of birth: Kadani village, Spin Boldak District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) One foot lost in landmine explosion, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Nurzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Allahdad, a member of the Nurzay tribe from Spin Boldak, was appointed Minister for Construction and Housing after holding other civil office positions under the Taliban regime. 19. Ubaidullah Akhund Yar Mohammed Akhund (alias (a) Obaidullah Akhund, (b) Obaid Ullah Akhund) Title: (a) Mullah, (b) Hadji, (c) Maulavi. Grounds for listing: Minister of Defence under the Taliban regime. Date of birth: (a) approximately 1968, (b) 1969. Place of birth: (a) Sangisar village, Panjwai District, Kandahar Province, Afghanistan, (b) Arghandab District, Kandahar Province, Afghanistan, (c) Nalgham area, Zheray District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) He was one of the deputies of Mullah Mohammed Omar, (b) Was a Member of the Taliban's Supreme Council, in charge of military operations, (c) Arrested in 2007 and was in custody in Pakistan, (d) Confirmed deceased in March 2010 and buried in Karachi, Pakistan, (e) Linked by marriage to Saleh Mohammad Kakar Akhtar Muhammad, (f) Belonged to Alokozai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ubaidullah Akhund was a deputy to Mohammed Omar and a member of the Taliban leadership in charge of military operations. 20. Fazl Mohammad Mazloom (alias (a) Molah Fazl, (b) Fazel Mohammad Mazloom) Title: Mullah. Grounds for listing: Deputy Chief of Army Staff of the Taliban regime. Date of birth: Between 1963 and 1968. Place of birth: Uruzgan, Afghanistan. Nationality: Afghan. Address: Guantanamo Bay prison. Other information: In custody of the United States of America as at mid-2013. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Fazl Mohammad Mazloom was a close associate of Mohammed Omar and helped him to establish the Taliban government. Mazloom was at the Al-Farouq training camp established by Al-Qaida. He had knowledge that the Taliban provided assistance to the Islamic Movement of Uzbekistan in the form of financial, weapons and logistical support in exchange for providing the Taliban with soldiers. He was a commander of approximately 3,000 Taliban front-line troops in the Takhar Province in October 2001. 21. Mohammad Ahmadi Title: (a) Mullah, (b) Haji. Grounds for listing: (a) President of Central Bank (Da Afghanistan Bank) under the Taliban regime, (b) Minister of Finance under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Daman District, Kandahar Province, Afghanistan, (b) Pashmul village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Belongs to Kakar tribe, (c) He is a member of the Taliban Supreme Council. Date of UN designation:23.2.2001. 22. Abdul Jalil Haqqani Wali Mohammad (alias (a) Abdul Jalil Akhund (b) Mullah Akhtar (c) Abdul Jalil Haqqani (d) Nazar Jan) Title: (a) Maulavi, (b) Mullah. Grounds for listing: Deputy Minister of Foreign Affairs under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Khwaja Malik village, Arghandab District, Kandahar Province, Afghanistan, (b) Kandahar City, Kandahar Province, Afghanistan. Nationality: Afghan. Passport number: OR 1961825 (issued under the name Mullah Akhtar, passport issued on 4 February 2003 by the Afghan Consulate in Quetta, Pakistan, expired 2 February 2006). Other information: (a) Believed to be in Afghanistan/Pakistan border area, (b) Member of the Taliban Supreme Council as of May 2007, (c) Member of the Financial Commission of the Taliban Council, (d) Responsible for logistics for the Taliban and also active as a businessman in his personal capacity as at mid-2013, (e) Belongs to Alizai tribe, (f) Brother of Atiqullah Wali Mohammad. Date of UN designation:25.1.2001. 23. Abdulhai Motmaen Title: Maulavi. Grounds for listing: (a) Director of the Information and Culture Department in Kandahar Province under the Taliban regime, (b) Spokesperson of the Taliban regime. Date of birth: Approximately 1973. Place of birth: (a) Shinkalai village, Nad-e-Ali District, Helmand Province, Afghanistan; (b) Zabul Province, Afghanistan. Nationality: Afghan. Other information: (a) Family is originally from Zabul, but settled later in Helmand, (b) Member of the Taliban Supreme Council and spokesperson for Mullah Mohammed Omar as of 2007, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Kharoti tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdulhai Motmaen was the senior spokesman for the Taliban and used to deliver Taliban foreign policy statements. He was also a close associate of Mohammed Omar. 24. Mohammad Yaqoub Title: Maulavi. Grounds for listing: Head of Bakhtar Information Agency (BIA) under the Taliban regime. Date of birth: Approximately 1966. Place of birth: (a) Shahjoi District, Zabul Province, Afghanistan (b) Janda District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Cultural Commission, (b) Directs a Taliban front and coordinates all military activities of Taliban forces in Maiwand District, Kandahar Province, Afghanistan as of mid-2013, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Kharoti (Taraki) tribe. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: As of 2009, Mohammad Yaqoub was a leading Taliban member in the Yousef Khel District of the Paktika Province. 25. Abdul Razaq Akhund Lala Akhund Title: Mullah. Grounds for listing: (a) Minister of Interior Affairs under the Taliban regime, (b) Chief of Kabul Police under the Taliban regime. Date of birth: approximately 1958. Place of birth: Spin Boldak District, Kandahar Province, Afghanistan, in the area bordering Chaman District, Quetta, Pakistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council as at June 2008, (b) Deputy of Mullah Mohammed Omar as at March 2010, (c) Member of the Supervision Commission of the Taliban as of mid-2013, (d) Involved in drug trafficking, (e) Believed to be in Afghanistan/ Pakistan border area, (f) Belongs to Achekzai tribe. Date of UN designation:25.1.2001. 26. Sayed Mohammad Azim Agha (alias (a) Sayed Mohammad Azim Agha, (b) Agha Saheb) Title: Maulavi. Grounds for listing: Director of the Passport and Visa Department in the Ministry of Interior under the Taliban regime. Date of birth: (a) Approximately 1966; (b) Approximately 1969. Place of birth: Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Directs a Taliban front(mahaz) and serves as member of the military commission of the Taliban as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area. Date of UN designation:23.2.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Sayed Mohammad Azim Agha's post as an employee of the Passport and Visa Department came under the Ministry of Interior of the Taliban regime. 27. Mohammad Abbas Akhund Title: Mullah. Grounds for listing: (a) Mayor of Kandahar under the Taliban regime, (b) Minister of Public Health under the Taliban regime. Date of birth: Approximately 1963. Place of birth: Khas Uruzgan District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council in charge of the Medical Committee as of January 2011, (b) Directly supervises three medical centers caring for wounded Taliban fighters as of mid-2013, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Barakzai tribe. Date of UN designation:25.1.2001. 28. Mohammadullah Mati (alias Mawlawi Nanai) Title: Maulavi. Grounds for listing: Minister of Public Works under the Taliban regime. Date of birth: Approximately 1961. Place of birth: Arghandab District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Lost one leg in 1980s, (b) Interim leader of Taliban Supreme Council from February to April 2010, (c) In charge of recruitment activities as of mid-2013, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Isakzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Mohammadullah Mati also served as the Minister of Communications of the Taliban regime under the name Ahmadullah Mutie. 29. Atiqullah Wali Mohammad (alias Atiqullah) Title: (a) Haji, (b) Mullah. Grounds for listing: (a) Director of Foreign Relations, Kandahar Province under the Taliban regime, (b) Director of Public Works, Kandahar Province under the Taliban regime, (c) First Deputy Minister of Agriculture under the Taliban regime, (d) Deputy Minister of Public Works under the Taliban regime. Date of birth: Approximately 1962. Place of birth: (a) Tirin Kot District, Uruzgan Province, Afghanistan, (b) Khwaja Malik village, Arghandab District, Kandahar province, Afghanistan. Nationality: Afghan. Other information: (a) Originally from Uruzgan, settled and lived later in Kandahar, (b) Was a member of Taliban Supreme Council Political Commission in 2010, (c) No specific role in the Taliban movement, active as a businessman in his personal capacity as of mid-2013, (d) Believed to be in Afghanistan/Pakistan border area, (e) Belongs to Alizai tribe, (f) Brother of Abdul Jalil Haqqani Wali Mohammad. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: After the capture of Kabul by the Taliban in 1996, Atiqullah was appointed to a position in Kandahar. In 1999 or 2000, he was appointed First Deputy Minister for Agriculture, then Deputy Minister of Public Works in the Taliban regime. After the fall of the Taliban regime, Atiqullah became Taliban operational officer in the south of Afghanistan. In 2008, he became a deputy to the Taliban Governor of Helmand Province, Afghanistan. 30. Mohammad Wali Mohammad Ewaz (alias Mohammad Wali) Title: Maulavi. Grounds for listing: Minister of Ministry of Preventing Vice and Propagating Virtue under the Taliban regime. Date of birth: Approximately 1965. Place of birth: (a) Jelawur village, Arghandab District, Kandahar Province, Afghanistan; (b) Siyachoy village, Panjwai District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Reportedly deceased in December 2006 and buried in Panjwai District, Kandahar Province, Afghanistan, (b) Belonged to Ghilzai tribe. Date of UN designation:31.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: In his position at the Ministry of Preventing Vice and Propagating Virtue under the Taliban regime, Mohammad Wali frequently used torture and other means to intimidate the population. Mohammad Wali remains active within the Taliban in Kandahar Province, Afghanistan, following the fall of the Taliban regime. 31. Saduddin Sayyed (alias (a) Sadudin Sayed, (b) Sadruddin) Title: (a) Maulavi, (b) Alhaj, (c) Mullah. Grounds for listing: (a) Vice- Minister of Work and Social Affairs under the Taliban regime, (b) Mayor of Kabul City under the Taliban regime. Date of birth: Approximately 1968. Place of birth: (a) Chaman District, Pakistan; (b) Spin Boldak District, Kandahar Province, Afghanistan. Other information: (a) Advisor to the Taliban Supreme Council as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Barakzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saduddin Sayyed also served as Vice-Minister of Work and Social Affairs of the Taliban regime. The list was updated on 8 March 2001 to reflect this. 32. Nurullah Nuri (alias Norullah Noori) Title: Maulavi. Grounds for listing: (a) Governor of Balkh Province (Afghanistan) under the Taliban regime, (b) Head of Northern Zone under the Taliban regime. Date of birth: (a) Approximately 1958, (b)1 January 1967. Place of birth: Shahjoe District, Zabul Province, Afghanistan. Nationality: Afghan. Address: Guantanamo Bay prison. Other information: (a) In custody of the United States of America as of mid-2013, (b) Belongs to Tokhi tribe. Date of UN designation:25.1.2001. 33. Janan Agha (alias Abdullah Jan Agha) Title: Mullah. Grounds for listing: Governor of Faryab Province (Afghanistan) under the Taliban regime. Date of birth: (a) Approximately 1958, (b) Approximately 1953. Place of birth: Tirin Kot city, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Member of Taliban Supreme Council and advisor to Mullah Mohammed Omar as at June 2010, (b) Leads a Taliban front (mahaz) as of mid-2013, (c) Believed to be in Afghanistan/Pakistan border area, (d) Belongs to Sadat ethnic group. Date of UN designation:23.2.2001. 34. Dost Mohammad (alias Doost Mohammad) Title: (a) Mullah, (b) Maulavi. Grounds for listing: Governor of Ghazni Province under the Taliban regime. Date of birth: Between 1968 and 1973. Place of birth: (a) Nawi Deh village, Daman District, Kandahar Province, Afghanistan, (b) Marghankecha village, Daman District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Associated with Mullah Jalil Haqqani, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Popalzai tribe. Date of UN designation:25.1.2001. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Dost Mohammad was also appointed by the Taliban leadership to take charge of military operations in Angora, in the province of Nuristan in Afghanistan. As at March 2010, Dost Mohammad was the Taliban shadow governor of Nuristan Province and the leader of a madrassa from which he recruited fighters. 35. Khairullah Khairkhwah (alias (a) Mullah Khairullah Khairkhwah (b) Khirullah Said Wali Khairkhwa) Title: (a) Maulavi (b) Mullah. Grounds for listing: (a) Governor of Herat Province (Afghanistan) under the Taliban regime, (b) Spokesperson of the Taliban regime, (c) Governor of Kabul Province under the Taliban regime, (d) Minister of Internal Affairs under the Taliban regime. Date of birth: (a) Approximately 1963 (b)01 January 1967 (under the name Khirullah Said Wali Khairkhwa). Place of birth: (a) Poti village, Arghistan District, Kandahar Province, Afghanistan, (b) Kandahar Nationality: Afghan. Address: Guantanamo Bay prison. Other information: (a) In custody of the United States of America as of mid-2013, (b) Belongs to Popalzai tribe. Date of UN designation:25.1.2001. 36. Mohammad Hasan Rahmani (alias Gud Mullah Mohammad Hassan) Title: Mullah. Grounds for listing: Governor of Kandahar Province (Afghanistan) under the Taliban regime. Date of birth: Approximately 1963. Place of birth: (a) Deh Rawud District, Uruzgan Province, Afghanistan, (b) Chora District, Uruzgan Province, Afghanistan, (c) Charchino District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Has a prosthetic right leg, (b) Member of Taliban Supreme Council as of mid-2013, acted as deputy of Mullah Mohammed Omar in March 2010, (c) Believed to be in Afghanistan/ Pakistan border area, (d) Belongs to Achekzai tribe. Date of UN designation:23.2.2001. 37. Mohammad Shafiq Mohammadi Title: Maulavi. Grounds for listing: (a) Governor of Khost Province (Afghanistan) under the Taliban regime, (b) Governor General of Paktia, Paktika, Khost and Ghazni Provinces under the Taliban regime. Date of birth: Approximately 1948. Place of birth: Tirin Kot District, Uruzgan Province, Afghanistan. Nationality: Afghan. Other information: (a) Supervises two military training centres of the Taliban as of mid-2013, (b) Believed to be in Afghanistan/Pakistan border area, (c) Belongs to Hottak tribe. Date of UN designation:25.1.2001. 38. Mohammad Shafiqullah Ahmadi Fatih Khan (alias (a) Mohammad Shafiq Ahmadi, (b) Mullah Shafiqullah) Title: Mullah. Grounds for listing: Governor of Samangan Province under the Taliban regime. Date of birth: 1956-1957. Place of birth: (a) Charmistan village, Tirin Kot District, Uruzgan Province, Afghanistan, (b) Marghi village, Nawa District, Ghazni Province, Afghanistan. Nationality: Afghan. Other information: (a) Originally from Ghazni Province, but later lived in Uruzgan, (b) Taliban Shadow Governor for Uruzgan Province as of late 2012. (c) Reportedly killed in airstrike in Shahjoy District, Zabul Province in early 2013, (d) Belongs to Hotak tribe. Date of UN designation:23.2.2001. 39. Gul Agha Ishakzai (alias (a) Mullah Gul Agha (b) Mullah Gul Agha Akhund (c) Hidayatullah (d) Haji Hidayatullah (e) Hayadatullah) Address: Pakistan. Date of birth: Approximately 1972. Place of birth: Band-e-Temur, Maiwand District, Kandahar Province, Afghanistan. Other information: (a) Member of a Taliban Council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan, (b) Head of Taliban Financial Commission as at mid-2013, (c) Associated with Mullah Mohammed Omar, (d) Served as Omar's principal finance officer and one of his closest advisors, (e) Belongs to Ishaqzai tribe. Date of UN designation:20.7.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Gul Agha Ishakzai is the head of the Taliban's financial commission and is part of a recently created Taliban council that coordinates the collection of zakat (Islamic tax) from Baluchistan Province, Pakistan. He has also collected money for suicide attacks in Kandahar, Afghanistan, and has been involved in the disbursement of funds to Taliban fighters and their families. A childhood friend of Taliban leader Mullah Mohammad Omar, Gul Agha Ishakzai has served as Omar's principal finance officer and one of his closest advisors. At one time, no one was allowed to meet Mullah Omar unless approved by him. He lived in the presidential palace with Omar during the Taliban regime. In December 2005, Gul Agha Ishakzai facilitated the movement of people and goods to Taliban training camps; in late 2006 he travelled abroad to obtain weapon parts. 40. Abdul Habib Alizai (alias (a) Haji Agha Jan Alizai (b) Hajji Agha Jan (c) Agha Jan Alazai (d) Haji Loi Lala (e) Loi Agha (f) Abdul Habib (g) Agha Jan Alizai) Title: Haji. Date of birth: (a)15.10.1963, (b)14.2.1973, (c) 1967, (d) Approximately 1957. Place of birth: (a) Yatimchai village, Musa Qala District, Helmand Province, Afghanistan, (b) Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Has managed a drug trafficking network in Helmand Province, Afghanistan, (b) Has regularly travelled to Pakistan. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Agha Jan Alizai has managed one of the largest drug trafficking networks in Helmand, Afghanistan, and has provided funds to the Taliban in exchange for protection of his narco-trafficking activities. In 2008, a group of narcotics traffickers, including Alizai, agreed to pay the Taliban tax on land where opium poppy was planted in return for Taliban agreement to organize transportation for narcotics materials. The Taliban also agreed to provide security for the narco-traffickers and their storage sites, while the traffickers would provide shelter and transportation to Taliban fighters. Alizai has also been involved in the purchase of weapons for the Taliban and has travelled to Pakistan regularly to meet senior Taliban leaders. Alizai has also facilitated the procurement of fraudulent Iranian passports by Taliban members in order to travel to Iran for training. In 2009, Alizai provided a passport and funds to a Taliban commander to travel to Iran. 41. Saleh Mohammad Kakar Akhtar Muhammad (alias Saleh Mohammad) Date of birth: (a) Approximately 1962, (b) 1961. Place of birth: (a) Nalghan village, Panjwai District, Kandahar Province, Afghanistan, (b) Sangesar village, Panjway District, Kandahar Province, Afghanistan. Nationality: Afghan. Other information: (a) Has run an organised smuggling network in Kandahar and Helmand provinces, Afghanistan, (b) Previously operated heroin processing laboratories in Band-e-Temur, Kandahar Province, Afghanistan, (c) Has owned a car dealership in Mirwais Mena, Dand District in Kandahar Province, Afghanistan, (d) Arrested in 2008-2009 and in custody in Afghanistan as at 2011, (e) Linked by marriage to Mullah Ubaidullah Akhund Yar Mohammad Akhund (f) Belongs to Kakar tribe. Date of UN designation:4.11.2010. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Saleh Mohammad Kakar is a narcotics trafficker who has run an organized smuggling network in Kandahar and Helmand Provinces, Afghanistan, which met Taliban logistical and financial needs. Prior to his arrest by Afghan authorities, Saleh Mohammad Kakar operated heroin processing laboratories in the Band-e-Timor area of Kandahar Province that were protected by the Taliban. Kakar has been in contact with senior Taliban leaders, collected cash on their behalf from narco-traffickers, and managed and hid money belonging to senior Taliban members. He was also responsible for facilitating tax payments to the Taliban on behalf of narco-traffickers. Kakar has owned a car dealership in Kandahar and has provided the Taliban with vehicles for use in suicide attacks.